PER CURIAM.
It is reversible error-to impose a departure sentence under the sentencing guidelines without an accompanying written statement delineating reasons for the departure. Fla.R.Crim.P. 3.701(d)ll.; State v. Jackson, 478 So.2d 1054 (Fla.1985). Also, the habitual offender statute, section 775.084, Florida Statutes (1985), may not be used as a basis for a departure sentence. Whitehead v. State, 498 So.2d 863, (Fla.1986); Vicknair v. State, 483 So.2d 896 (Fla. 5th DCA), aff'd, 498 So.2d 416 (Fla.1986). Accordingly, we vacate the defendant’s sentence and remand this case for resentencing.
SENTENCE VACATED; CAUSE REMANDED.
UPCHURCH, C.J., and ORFINGER and COWART, JJ., concur.